Citation Nr: 0021693	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for labile 
hypertension.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for residuals of a 
right thumb injury.



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1975 to February 1977, and from January 1988 to 
November 1994.

In October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C., denied the 
veteran's claims for service connection for 
labile hypertension, arthritis of the left knee, and 
residuals of a right thumb injury.  The RO also denied claims 
for service connection for right knee and left ankle 
disorders, and for higher ratings for other disabilities that 
already had been service connected-namely, a herniated 
nucleus pulposus at L4-5 with chronic low back pain (rated as 
60 percent disabling), mechanical neck pain (rated as 20 
percent disabling), and subacromial bursitis of the left 
shoulder with limitation of motion (rated as 10 percent 
disabling).  The veteran appealed to the Board of Veterans' 
Appeals (Board)-requesting service connection for the 
labile hypertension, left knee arthritis, right thumb 
residuals, and right knee and left ankle disorders.  However, 
he indicated in his January 1999 notice of disagreement (NOD) 
that he "agree[d] with the findings" concerning the ratings 
for his service-connected herniated nucleus pulposus at L4-5 
with chronic low back pain, the mechanical neck pain, and the 
subacromial bursitis of the left shoulder with limitation of 
motion.  Thus, those issues are not before the Board.  See, 
e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).  In March 1999, 
during the pendency of his appeal concerning the other 
claims, the RO granted service connection for retropatellar 
syndrome of the right knee and for residuals (including 
osteophytic spurring) of a left ankle sprain-which were 
rated as 10 and 20 percent disabling, respectively, effective 
from the date of the veteran's claims for these conditions.  
He did not appeal the ratings or effective dates assigned for 
those disabilities.  See 38 C.F.R. § 20.200 (1999).  
Consequently, the only claims remaining in his appeal are for 
service connection for labile hypertension, for arthritis of 
the left knee, and for residuals of a right thumb injury.



REMAND

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for disability resulting from 
aggravation during service of a preexisting disease or injury 
beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 
1153; 38 C.F.R. §§ 3.303(a), 3.306.  Hypertension and 
arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic 
in service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Furthermore, service connection may be granted for 
any disease initially diagnosed after discharge from service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran had two separate periods of active duty service 
in the military, initially from February 1975 to February 
1977 and more recently from January 1988 to November 1994.  
Medical records pertaining to the veteran's first period of 
service indicate that he injured his right thumb in October 
1975 while playing football.  He reportedly heard a 
"cracking sound" during the incident and, after it, could 
not move his thumb and could only slightly move his 
forefinger.  X-rays of the thumb were negative, and 
the examining physician diagnosed a sprain.  The veteran 
later received treatment in October 1976, also during his 
first period of service, for complaints of pain in his left 
leg-which he indicated that he had been experiencing for 2 
days after hurting his leg while playing football.  The 
examining physician observed that the veteran had full range 
of motion and that there were no signs of point tenderness in 
his left thigh or calf muscles.  The diagnosis was 
musculoskeletal pain.

The veteran experienced relevant symptoms during his second 
period of service as well.  In January 1989, he injured his 
knees and shins in a motor vehicle accident when the car in 
which he was traveling reportedly hit a tree, pushing the 
back seat (where he was sitting) into the front passenger 
seat and on into the windshield.  When treated for his 
injuries, he complained of pain in his left tibia, and the 
examining physician observed a contusion and abrasion on it.  
There were no signs of deformity, swelling or tenderness, and 
X-rays did not show signs of a fracture.  He also received 
treatment later that year, in June 1989, for various cold-
like symptoms-among them, a productive cough, headaches and 
pain in his chest.  His blood pressure was within normal 
limits (104/64).  His doctor suspected that he may have had 
an upper respiratory infection (URI).  He again complained of 
chest discomfort, difficulty breathing, fever, and a 
productive cough in March 1991, and it was reported that he 
smoked as much as 2 packages of cigarettes per day.  The 
diagnoses were viral syndrome and bronchitis.  He continued 
to complain of chest pain in the middle portion of his 
sternum and shortness of breath when seen in November 1992.  
He also complained of these symptoms when seen for follow-up 
in December 1992 and January 1993.  His doctors diagnosed 
costo-chondritis.  Whenever his blood pressure was taken, it 
was always within normal limits (108/60, 112/70, 124/74, 
132/70, 122/74, 140/85).  Also, X-rays of his chest, an 
electrocardiogram (EKG/ECG), a complete blood count (CBC), 
and a uric acid (UA) study, etc., were all within normal 
limits, so it was concluded that his pain was not cardiac in 
origin.

In March 1994, while still in service, the veteran was seen 
for complaints of pain and decreased sensation in his right 
thumb-especially in the area of the metacarpophalangeal 
(MCP) joint.  He indicated that he had injured it 2 months 
earlier, in January 1994, when he fell and hyper-extended it 
while holding his son.  During the objective clinical portion 
of the evaluation, there were signs of tenderness that were 
indicative of a soft tissue injury, and that was the 
diagnosis.  There were no signs of limitation of motion or 
instability due to collateral ligament damage or laxity.  The 
veteran received follow-up treatment in April 1994, and he 
indicated that he was still experiencing pain in the MCP 
joint of his right thumb, although he was no longer wearing a 
cast.

More recent medical records concerning the veteran's second 
period of service indicate that he had further complaints of 
chest pain in May 1994.  

The veteran had no pertinent complaints of high blood 
pressure or hypertension when initially examined by VA after 
service in October 1996.  He also had no complaints 
concerning his left knee or right thumb.  The examiner did, 
however, observe some signs of tenderness when applying 
pressure to the metaphalangeal (MP) joint of the right thumb, 
although range of motion was within normal limits, and the 
external appearance of the thumb was unremarkable.

Other medical evidence of record shows that the veteran was 
seen in March 1998 for complaints of exhaustion, chest pain, 
and difficulty breathing.  He indicated that he did not 
smoke, and that exercise and rest helped to lessen the extent 
of his symptoms.  The examining physician also indicated that 
the veteran experienced anxiety and that he had a history of 
chest pain and shortness of breath related to this.  The 
clinical portion of the evaluation was essentially 
unremarkable, and the diagnosis was anxiety versus atypical 
chest pain.  The veteran was scheduled for further testing 
and evaluation-including an EKG, chest X-rays, a UA, an HCT, 
and to check his blood sugar (glucose) and cholesterol 
levels.  The examining physician also suggested that the 
veteran undergo a mental status evaluation if the results of 
those tests were within normal limits.

The veteran underwent another VA compensation examination in 
May 1998 (by the same physician who earlier had examined him 
in October 1996).  The VA examiner diagnosed idiopathic 
labile hypertension; however, he did not relate it to the 
veteran's service in the military.  The VA examiner also 
indicated, among other things, that the veteran started 
smoking cigarettes in about 1983 (which was prior to 
beginning his second period of service in January 1988), 
and that he quit smoking in 1993 (during his second period of 
service) because of frequent cardial complaints.  The VA 
examiner further indicated that, prior to quitting, 
the veteran smoked about 10 cigarettes per day, on average, 
for 6 years continuously during the nearly 7 years that he 
was on active duty during his second period of service.  The 
examiner went on to note that the veteran began to experience 
substernal pain in his chest in 1992 (during his second 
period of service), that he had received treatment ("medical 
attention") for it during each year since, most recently 1 
month prior to his current VA compensation examination when 
he experienced an episode of dyspnea.  It was noted that an 
examination of his heart, including an EKG, was within normal 
limits.  Although the physician who examined the veteran on 
that occasion reportedly suspected that he was suffering from 
allergic asthma, the VA examiner did not detect any clinical 
evidence of this during his evaluation of the veteran.  
Furthermore, based on the results of his physical examination 
of the veteran and additional consultations by others, the VA 
examiner concluded that there was no clinical evidence of any 
organic illness related to prolonged cigarette smoking and 
nicotine dependence during active military service.

For service connection to be warranted for disability due to 
the use of tobacco-based products ("smoking") in service-
which appears to be the basis for the veteran's hypertension 
claim-there must be medical evidence indicating:  a) that 
the veteran became chemically addicted to nicotine while on 
active duty in the military, and b) that such addiction is 
the proximate cause for him later developing the condition at 
issue.  See VAOPGCPREC 19-97 (May 13, 1997), citing 38 C.F.R. 
§ 3.310(a).

According to the veteran's April 1999 substantive appeal (VA 
Form 9), and another statement that he submitted more 
recently in October 1999, he has been "told" by a doctor in 
Frankfurt, Germany, that she suspects that his chest pain and 
shortness of breath are "more than likely" the result of an 
addiction to nicotine (from smoking) that he acquired in 
service.

Records show that, after receiving his April 1999 substantive 
appeal, the RO sent the veteran a letter in September 1999 as 
a means of developing his claim for VA compensation benefits 
based on disability resulting for the in-service use of 
tobacco products or an addiction to nicotine acquired in 
service.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(essentially holding that VA is required to address all 
claims that are reasonably raised from a liberal reading of 
statements submitted by the veteran).  However, after 
receiving his October 1999 statement in response to the 
letter, there is no indication that an attempt was made to 
submit or obtain a written statement from the doctor in 
Frankfurt, Germany, who purportedly has linked the veteran's 
symptoms (presumably ones due to hypertension) to a nicotine 
addiction acquired in service.  When, as here, VA is aware of 
the possible existence of additional evidence that may 
substantiate the veteran's allegations, he must be given an 
opportunity to submit this evidence to complete his 
application for compensation benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a); 
see also Smith v. West, No. 99-7133 (Fed. Cir. June 13, 2000) 
(per curiam).

In April 2000, the Board received the translation of a 
statement prepared in November 1998 by one of the veteran's 
German doctors.  It indicates that the veteran "has clearly 
been ill, based on the [medical] findings," since 
November 3, 1998, and "will continue being ill" until and 
including November 13, 1998.  But this doctor did not submit 
any of the actual clinical records (or "[medical] 
findings") on which he based this determination.  Therefore, 
inasmuch as it appears this doctor has treated the veteran 
for his complaints of chest pain and shortness of breath, 
which the veteran has apparently attributed to hypertension 
due to smoking, the veteran also should be given an 
opportunity to submit more evidence from this doctor pursuant 
to Robinette.  This is especially warranted in this instance 
since the veteran indicated in his April 1999 substantive 
appeal that there are a substantial amount of medical records 
pertaining to treatment that he has received ("many times") 
from his German doctors that have not been submitted or 
obtained, and should be.  

The veteran also underwent a VA orthopedic examination in May 
1998, and he complained of experiencing pain in his left knee 
ever since injuring it in a motor vehicle accident during 
service in 1989.  He also complained of experiencing 
recurrent locking, crepitus, instability, and swelling in 
those circumstances.  There were objective clinical 
indications of painful motion, crepitus, and tenderness-as 
well as 3 small, but nevertheless visible, white scars from 
the motor vehicle accident in service.  Also, based on the 
results of X-rays, the examiner diagnosed early 
osteoarthritis and patellofemoral arthritis of the left knee.  
However, the examiner did not actually comment or give an 
opinion as to whether any current disability in the veteran's 
left knee is a residual of the motor vehicle accident in 
service (or the earlier injury during service to his left 
leg/tibia).  Given the veteran's arguments on appeal, the 
Board finds that further development to allow him the 
opportunity to complete his application should be undertaken 
in a manner similar to the claim of service connection for 
labile hypertension.  Robinette, supra.  

The veteran's right thumb also was examined during the VA 
orthopedic examination in May 1998, and he complained of 
experiencing persistent numbness in the distal phalanx.  He 
also complained of experiencing pain in the metacarpal-
phalangeal (MP) joint-especially when trying to grip 
something tightly or after prolonged use such as after 
working on his computer at work for 20-30 minutes.  The 
examiner noted the injury the veteran had earlier sustained 
during service in 1994, and the fact that he did not have any 
complaints concerning it when subsequently examined by VA in 
October 1996.  Nevertheless, during the current evaluation, 
the examiner observed signs of swelling and pain in the ulnar 
collateral ligament and in the joint capsule.  He also 
indicated that flexion of the thumb was painfully restricted 
for the last 3 degrees of motion.  He also confirmed that the 
veteran experienced pain when trying to grip something 
tightly, but the examiner ultimately concluded that the 
veteran's right thumb injury in service, in 1994, had 
"totally resolved" by the time that he was examined by VA 
in October 1996.  Moreover, the examiner concluded that the 
veteran had probably sustained another injury to his right 
thumb more recently ("not too long ago") since the clinical 
findings noted during the current evaluation were consistent 
with trauma ("a partial tear") to the ulnar collateral 
ligament of the MP joint-which had not been present 
previously and, therefore, that a relationship to the old 
injury in service was "not likely."

Although the VA examiner did not causally relate any current 
disability in the veteran's right thumb to his service in the 
military, including the trauma that he sustained in 1994 when 
he fell while holding his son, the VA examiner did not 
definitively refer to any specific incident of an 
intercurrent injury since service for support of his opinion 
that the current impairment in the veteran's right thumb is 
of more recent onset.  As with the other claims discussed 
above, the veteran should be told of the need to submit nexus 
evidence in order to complete his application of service 
connection.  Id.  

Accordingly, the claims are hereby REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he submit a statement or 
other supporting evidence from the doctor 
in Frankfurt, Germany, who has 
purportedly linked labile hypertension 
and its manifestations to a nicotine 
addiction (from "smoking") that he 
acquired in service.  The RO also should 
request that the veteran submit or 
identify any other nexus evidence from 
medical practitioners that might support 
his claim for labile hypertension, or the 
claims for his left knee and right thumb.  
All such evidence obtained should be 
associated with the other evidence of 
record in the claims file.  Notice to the 
veteran that such evidence is necessary 
to complete his application for 
compensation benefits should be made a 
part of the claims file.  38 U.S.C.A. 
§ 5103.  All foreign language documents 
in the file that have not been translated 
to English should be translated.

2.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, especially any additional 
development called for by the submission 
of any well-grounded claim, the RO should 
re-adjudicate the veteran's claims for 
service connection.  The RO must base its 
decision concerning the claims 
on consideration of all of the pertinent 
evidence on file, including that added to 
the record since the RO last considered 
the claims and as a result of the above-
requested development.

3.  If any benefit requested continues to 
be denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument if he so desires.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1999).


